DETAILED ACTION
This Office Action is in response to the Amendment filed on 09/25/2020
Claim 1, 15 and 20 are amended. 
Claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement(s) submitted on 10/21/2020 and 06/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Amended claim 1 recites in part:
accessing a profile associated with the user based at least in part on detecting the condition of the component, the profile comprising responses of the user to messages from the security and/or automation system:
selecting, based at least in part on the responses of the user and the detected condition of the component, between communicating a message to the user comprising a request for permission from the user to initiate a change associated with the component of the system and refraining from generating the message;



Ni (US20140293046A1) teaches sending an alert to user based on a triggering event. ¶0062- ¶0064 teaches sending an alert to used based on user preference when there is a triggering event. However it doesn’t teach user preference based on response of a user based on messages from security system and also doesn’t teach refraining from generating a message.

Matsuoka (US20130099011A1) in ¶0041 teaches thermostat suggesting schedule changes. ¶0045 teaches a user interface for a thermostat that generates potential schedule adjustments and suggests them to a user for review and acceptance. However it doesn’t teach selecting between communicating the suggestion or refraining from generating a message based on user response to a message and also the selection is not based on a detected condition of a component. 


Independent claims 15 and 20 recites similar limitation as claim 1 and are therefore also allowed for the same reason as above.
Dependent claims 2-14 and 16-19 directly or indirectly depends on claim 1 or 15 and therefore allowed due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087.  The examiner can normally be reached on Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116